Citation Nr: 1126856	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a left hip replacement.

2.  Entitlement to service connection for shortening of  the left leg, claimed as secondary to service-connected left hip replacement.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1955 to December 1959 and from February 1960 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2007, a hearing was held before the undersigned at the RO.  In March 2008, the Board remanded this case for additional development.  The Appeals Management Center (AMC) sent a letter to the Veteran in May 2008, informing him of the evidence needed to substantiate his claim.  His VA outpatient records were obtained, and he was provided an examination in June 2009.  To that extent, the prior remand instructions were complied with, and the Board can proceed to consider, in part, his claim.

However, as discussed in more detail below, the VA examination did not provide all the information needed to evaluate the Veteran's claim in full.  The Veteran is  claiming that he has left leg shortening secondary to his service-connected left hip disability.  The Board has recharacterized the issue on appeal to better reflect the Veteran's contentions.  The issue of entitlement to service connection for left leg shortening, claimed as secondary to service-connected left hip replacement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Prior to June 24, 2009, left hip replacement was manifested by no more than moderately severe residuals of weakness, pain or limitation of motion.

2.  From June 24, 2009, left hip replacement has been manifested by markedly severe residual weakness, pain or limitation of motion.    


CONCLUSIONS OF LAW

1.  Prior to June 24, 2009, a rating in excess of 50 percent was not warranted for left hip replacement.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2010).

2.  A 70 percent rating is warranted for left hip replacement from June 24, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5054 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to
provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The RO provided VCAA notice to the Veteran in March 2005.  The VCAA letter informed the Veteran of the information necessary to substantiate his claim for an increased evaluation.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  Pursuant to remand, a May 2008 letter provided notice regarding the assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While VCAA notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated, most recently in a September 2009 Supplemental Statement of the Case (SSOC), following the provision of notice.  The Veteran has not alleged any prejudice as a result of the untimely notification, nor has any been shown.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The pertinent medical records have been obtained and associated with the claims file.  The Veteran has been afforded VA examinations.  The 2007 and 2009 examinations are adequate to rate the severity of the residuals of the hip replacement, and, as discussed below, adequate to grant an increase.  The issue of whether any rating should be assigned for any leg length discrepancy present is being remanded because the examinations are not adequate on that point.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

II.  Analysis of Claim

A.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's left hip replacement is rated under DC 5054.  Diagnostic Code 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  A 70 percent rating is assignable for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  With moderately severe residuals of weakness, pain, or limitation of motion, a 50 percent rating may be assigned.  The minimum rating assignable is 30 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5054.

The Board notes that the terms "markedly severe" and "moderately severe" in the criteria for the 50 percent and 70 percent ratings under DC 5054 are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6.

VA regulation provides that normal flexion of the hip is 125 degrees, and normal abduction of  the hip is 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

The Board reviews the Veteran's entire history when making a disability determination.  See 38 C.F.R. § 4.1.  When the Veteran has timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

B.  Analysis

The Veteran's representative contends that the Veteran meets the criteria for a 70 percent rating, based upon markedly severe symptoms of his left hip disability.

Private treatment records from Dr. McCutcheon, dated in 2004 and 2005 reflect an impression of advanced osteoarthritis, left hip.  The Veteran reported that his hip pain had gotten progressively worse.  It was noted that the Veteran walked with a limp on his left side.  He could flex his left hip to 90 degrees, but any rotation was painful and limited.  He could abduct to 20 degrees and adduct to 10 degrees.  He was intact neurologically.  

The Veteran had a VA examination in May 2007.  The examiner noted a history of left total hip arthroplasty performed in 2005 with problems since then.  The Veteran reported that his left leg felt shorter, and he had some falls during rehabilitation.  He also complained of pain.  The Veteran reported that his disability was progressively worse.  The Veteran reported that he always used a cane for assistance with walking.  The examiner noted that there were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  With regard to functional limitations on standing, the examination report noted that the Veteran was able to stand for 15 to 30 minutes.  He was able to walk more than one-fourth of a mile but less than one mile.  There was no deformity, giving way or instability.  There was pain and stiffness involving the left hip.  There was no weakness, episodes of dislocation or subluxation, no locking episodes, no effusion, no flare-ups of joint disease and no inflammation.  

On physical examination, the examiner noted that the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing.  Range of motion testing revealed active flexion to 110 degrees, with pain beginning at 100 degrees.  The Veteran had extension to 25 degrees.  Abduction was to 20 degrees, with pain beginning at 20 degrees.  Adduction was to 10 degrees, with pain beginning at 10 degrees.  Internal rotation was to 25 degrees with pain beginning at 20 degrees.  The Veteran had external rotation of the hip to 30 degrees, with pain at 30 degrees.  There was no additional loss of motion on repetitive use with range of motion studies.

The examiner diagnosed status post left total hip arthroplasty with continued pain.  With regard to occupational impact, the examiner noted that the Veteran was not employed.  The examiner noted that the hip disability had moderate impacts on chores, shopping, exercise, sports and recreation.  There were mild impacts on traveling, bathing, dressing and toileting. 
        
The Veteran had a VA examination in June 2009.  The examiner indicated that the claims file was reviewed.  The Veteran reported significant thigh pain, limb length discrepancy and limitations of activities of daily living due to his hip condition.  The examiner noted that there was no instability, giving way or deformity of the joint.  There was decreased speed of joint motion.  There were no episodes of dislocation, subluxation or locking.  There were no effusions.  Symptoms of inflammation included tenderness.  The condition did not affect motion of the joint.   There were no flare-ups of joint disease.  The examiner noted that the Veteran was unable to stand for more than a few minutes and was unable to walk more than a few yards.   The Veteran reported that he always used a cane.  

The examiner noted that the Veteran's gait was antalgic.  There was no other evidence of abnormal weight bearing.  Range of motion testing showed objective evidence of pain with active motion on the left side.  The Veteran had flexion to 60 degrees and extension to 5 degrees.  He had abduction to 20 degrees.  There was no joint ankylosis.  

The examiner noted that a 2007 x-ray showed subsidence of the femoral component, no obvious osteolysis or acetabular loosening.  The examiner diagnosed status post left total hip arthroplasty with femoral stem subsidence.  The problem associated with this condition was a left hip condition.  The effect on the Veteran's employment was that the Veteran was not employed.   The impact on occupational activities included decreased mobility, problems with lifting and carrying and pain.  
The Veteran's hip disability had moderate impacts on chores and shopping and   prevented exercise and sports.  The impact on recreation was moderate.  Impacts on traveling and feeding were mild.  Impacts on bathing, dressing, toileting and grooming were moderate.  The examiner commented that the current severity is moderate to severe.  The examiner recommended follow up with the treating surgeon for possible revision surgery.  

At the hearing in November 2007, the Veteran testified that he has constant pain in his hip joint and bone in his legs.  He stated that he requires a cane all the time.  

After considering the totality of the evidence, the Board finds the preponderance of the evidence to be against a disability rating in excess of 50 percent for the Veteran's left hip replacement prior to June 24, 2009.  The May 2007 VA examination reflects that the Veteran's disability was manifested by flexion to 110 degrees and pain and stiffness of the hip.  There was no additional limitation of motion with repetition.  The Veteran reported the use of a cane.  The evidence for the time period prior to June 24, 2009 reflects no more than moderately severe residuals of weakness, pain or limitation of motion.  


The June 2009 examination report indicated flexion of the hip was 60 degrees, which reflects a decrease in motion since the prior VA examination.  The examiner indicated that the Veteran's disability was moderate to severe.  The report indicated that there were functional limitations on walking, with the Veteran unable to stand more than a few minutes or walk more than a few yards.   These examination findings more nearly approximate markedly severe residual weakness, pain or limitation of motion.  Accordingly, the Board finds that a 70 percent rating is warranted from June 24, 2009, the date of the VA examination.  

C.  Extraschedular Consideration

The above increased rating determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that either the Veteran's left hip replacement is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disability on appeal.  There is no evidence that the claimed disability, alone, cause marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2010).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)


ORDER

Prior to June 24, 2009, a rating in excess of 50 percent for a left hip replacement is denied.

A 70 percent rating is granted for left hip replacement from June 24, 2009, subject to regulations governing the payment of VA benefits.  


REMAND

The March 2008 remand noted that the Veteran complained of shortening of his left leg as a result of his service-connected hip disability.  The March 2008 remand instructed the VA examiner to provide findings regarding leg length discrepancy.  The June 2009 examination noted a complaint of length discrepancy but did not provide measurements of the leg.   

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

On remand, the Veteran should be scheduled for a VA examination to ascertain whether there is shortening of the left leg.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to ascertain whether he currently has shortening of the left leg due to his service-connected left hip disability.  The examination report should set forth measurements of both lower extremities.  The examiner should provide sufficient information to evaluate shortening of the left lower extremity according to Diagnostic Code 5275.

2.  Thereafter, the AMC/ RO should adjudicate whether a separate evaluation is warranted for shortening of the left lower extremity.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


